DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed September 24, 2020.
Claims 1-20 are pending.
No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13 and 14 recited the limitations of “adjust the numerical function”. The phrase “adjust” is merely intended uses, which does not further limit the claimed invention or distinguish the prior art of record.
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-18, a device of claim 19 and non-transitory computer-readable storage medium of claim 20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
 	In accordance with Step 2A, the limitations are directed to additional elements include processor, memory, device and non-transitory storage-medium.
	The limitations are recited in claims 1, 19 and 20 are visual analysis for natural languages, specify a natural language command, computing semantic relatedness, selecting numerical function for analytic phrases, numerical data fields, retrieving updated datasets, queries, filtering data fields and displaying the data visualization dataset etc., is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting processor, memory, device and non-transitory storage-medium, nothing in the claim element precludes the step from practically being performed in the mind. These purpose of these features appears to the to present information in a form of visualization in order to enable a user to understand a data set visuality, including distribution, trends, outliers and other factors (see specification [0004]). The business process constitutes non-technical information. The type of information is exclusively aimed at the user for the subjective evaluation or non-technical decision-making, which is not linked to a technical task. Such information does not qualify as technical information even if ultimately states processor, memory, device, non-transitory computer-readable storage medium as they are generic computer component. Thus, the limitations are directed to abstract mental process, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites processor, memory, device, non-transitory computer-readable storage medium. The processor, memory, device, non-transitory computer-readable storage medium in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 19 and 20 recited additional limitations, such that extracting independent analytic phrases from the natural languages command, the numeric data fields having highest computed semantic relatedness and compares data values in the numeric data fields. These limitations can be merely interpreted as creating graphs, charts, clustering values while analyzing datasets, making decision whether certain value high, certain values positive or negative etc. Further, these limitations are merely abstract linguistics/mathematical method/algorithm which are not particularly suitable for being performed on a computer in that its design is motivated by technical considerations of the internal functioning of the computer. As such, the claimed are silent technical details or implementation, in particular on features related to any technical method on a computer system or computing device. Therefore, the context of the invention do not contribute the technical character of the invention and cannot support the presence of the inventive steps. Using generic computing components (e.g. processor, memory, device) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.
Dependent claims 2-18 recite an additional limitation (e.g. Word2vec models; negative sample; k-means; par-of-speech; predefined adjective; a slider; scanning; visual encoding; color, size, shape etc.), which is also directed to collecting and manipulating of data, a mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-19 of US Patent # US 10,817,527 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent US 10,817,527 B1 contain(s) every element of claims 1-20 of the instant application 17/342496 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 10,817,527 B1 (i.e. claims 1-19). Claims of the instant application 17/342496, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-23 of US Patent # US 11030207 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent US 11,030,207 B1 contain(s) every element of claims 1-20 of the instant application 17/342496 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 11,030,207 B2 (i.e. claims 1-23). Claims of the instant application 17/342496, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of US Patent # US 10,515,121 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent US 10,515,121 B1 contain(s) every element of claims 1-20 of the instant application 17/342496 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 10,515,121 B2 (i.e. claims 1-14). Claims of the instant application 17/342496, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-23 of US Patent # US 11010396 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent US 11,010,396 B1 contain(s) every element of claims 1-20 of the instant application 17/342496 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 11,010,396 B1 (i.e. claims 1-26). Claims of the instant application 17/342496, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections- 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
         
12.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanrahan et al. (US 2006/0206512 A1), hereinafter Hanrahan in view of Gennadyevich et al. (US 2016/0259775 A1), hereinafter Gennadyevich.
As for claim 1, Hanrahan teaches a method of using natural language for visual analysis of a dataset, comprising: at a computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: displaying, on the display, a data visualization application, including displaying a data visualization based on a dataset retrieved from a database using a set of one or more queries (see [0006], visualization with databases and queried); 
receiving, by the data visualization application, a user input to specify a natural language command related to the displayed data visualization; based on the displayed data visualization, ………phrases from the natural language command (see [0014], populating the visual plot with the data, the dataset is queried to retrieve data, [0084], queries to be written languages such as SQL and other languages, [0280], dataset include phrases);
for a first analytic phrase of the one or more extracted analytic phrases: computing semantic relatedness between the first analytic phrase and numeric data fields in the dataset; identifying one or more of the numeric data fields having highest computed semantic relatedness to the first analytic phrase; and selecting a numerical function according to the first analytic phrase, wherein the numerical function compares data values in the one or more numeric data fields to a threshold value; retrieving an updated dataset, including requerying the database using an updated set of one or more queries to filter the one or more identified numeric data fields according to the numeric function (see [0049], a statistical summary of a multiplicity of values includes the sum or average of numerical values, or the count of the number of categorical value etc., [0077], each level corresponds to a different semantic level of detail for that dimension; [0129], e.g. names of the fields of the database and the names of predefined constant sequences include in database schema, [0301], e.g. analysis of each dataset include comparison of dataset, [0206], filtering include different level of datasets); 
and displaying, on the display in the data visualization application, an updated data visualization using the updated dataset (see [0033], displays levels of the dimension data such as, years, quarters, months sales data, [0041], provide results of such queries).
Hanrahan teaches the claimed invention including the limitations phrase from the natural language command ([0084], Fig. 2D, 10A), but does not explicitly teach the limitations of “extracting one or more independent analytic phrases from the natural language command”. In the same field of endeavor, Gennadyevich teaches the limitations of “extracting one or more independent analytic phrases from the natural language command” (see [0123], page 306, paragraph 4, extracting include, closing, opening, most recently viewed visualization, create, modify visualization request). 
Hanrahan and Gennadyevich both references teach features that are directed to analogous art and they are from the same field of endeavor, such as data visualization techniques, analyzing languages, performing numerical functions on languages and data fields. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gennadyevich’s teaching to Hanrahan's system for  identifying contexts related to particular user requests and processing of the user requests using a dialog system engine based on the identified contexts. Thus, accurately process user request and generate environmental context. The environmental contexts allow integrating speech interfaces into multi-modal environments which is in a way most convenient for the end users (see Gennadyevich, [0011]).  
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is a device claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gennadyevich’s teaching to Hanrahan's system for  identifying contexts related to particular user requests and processing of the user requests using a dialog system engine based on the identified contexts. Thus, accurately process user request and generate environmental context. The environmental contexts allow integrating speech interfaces into multi-modal environments which is in a way most convenient for the end users (see Gennadyevich, [0011]).
As for claim 20, 
		The limitations therein have substantially the same scope as claim 1 because claim 20 is a non-transitory computer readable storage medium claim for implementing those steps of claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gennadyevich’s teaching to Hanrahan's system for  identifying contexts related to particular user requests and processing of the user requests using a dialog system engine based on the identified contexts. Thus, accurately process user request and generate environmental context. The environmental contexts allow integrating speech interfaces into multi-modal environments which is in a way most convenient for the end users (see Gennadyevich, [0011]).    
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein computing semantic relatedness includes: generating a plurality of word embeddings for the first analytic phrase using a plurality of neural network models trained on a large corpus of text; and generating statistically similar words for the plurality of word embeddings using a feature reduction algorithm (see Hanrahan, [0280]; Also see, Gennadyevich, [0055]).    
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein the plurality of neural network models comprises word2vec models, the word2vec models utilizing a continuous bag of words model architecture and a skip-gram model architecture, and wherein the word embeddings are word vectors (see Hanrahan, [0280]; Also see, Gennadyevich, [0051]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein training the plurality of neural network models comprises a plurality of training methods, the plurality of training methods including a training method with negative sampling and a training method without negative sampling (see Hanrahan, Fig. 1, Fig 2E and associated text; Also see, Gennadyevich, [0051]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein the large corpus of text contains words with semantic meanings useful in Natural Language Processing (NLP) tasks (see Hanrahan, [0059]; Also see, Gennadyevich, [0051]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein the feature reduction algorithm is a k-means clustering algorithm, wherein the k-means clustering algorithm computes a nearest mean using semantic distance between words (see Hanrahan, [0049], [0076], [0128]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein computing semantic relatedness between the first analytic phrase and numeric data fields in the dataset comprises: receiving a large lexical database; and for the first analytic phrase, extracting synonyms for the phrase from the received large lexical database (see Hanrahan, [0008], [0087]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein selecting the numerical function comprises: obtaining word definitions for the first analytic phrase from a publicly available dictionary; calculating a set of stemmed words by stemming the obtained word definitions; computing a bag of words based on the set of stemmed words; determining whether the bag of words contains a predefined adjective; and in accordance with the determination that the bag of words contains the predefined adjective, mapping the predefined adjective to an analytical function (see Hanrahan, [0008], [0054], [0087], [0129]; Also see, Gennadyevich, [0054], [0055]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein determining whether the bag of words contains the predefined adjective comprises using a part-of-speech API provided by a natural language toolkit library to check for the presence of the predefined adjective (see Hanrahan, [0129], [0200]; Also see, Gennadyevich, [0052]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein computing the numerical function comprises identifying descriptors within the first analytic phrase and mapping appropriate functions to the descriptors (see Hanrahan, [0129], [0280]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein a first numerical function of the created functional phrases comprises a parameterized data selection criterion, and wherein requerying the database to filter the one or more identified numeric data fields according to the numeric functions includes selecting an initial range for values of the parameters of the parameterized data selection criterion  (see Hanrahan, [0053], [0241], [0282]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
further comprising displaying an editable user interface control corresponding to the parameterized data selection criterion, wherein the user interface control displays the current values of the parameters (see Hanrahan, [0053], [0241], [0282]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein the user interface control includes a control to adjust the numerical function (see Hanrahan, [0162]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein the user interface control displays a slider for adjusting the numerical function (see Hanrahan, [0151], [0282], [0288]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein, when the natural language command refers to visualization characteristics of one or more data marks in the displayed data visualizations, the method further comprises: scanning the displayed data visualizations to identify one or more of the displayed data visualizations that contain data marks whose characteristics correspond to the natural language command; and highlighting the data marks whose characteristics correspond to the natural language command (see Hanrahan, [0059], [0071], [0159]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein the visualization characteristics include one or more of color, size, and shape (see Hanrahan, [0095]).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
 wherein the visualization characteristics correspond to a visual encoding of data marks (see Hanrahan, [0096]).
As to claim 18, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hanrahan and Gennadyevich teach:
wherein the visual encoding is one or more of color, size, and shape (see Hanrahan, [0097]).

Prior Arts
Vidya Setlur et al: “Eviva: A Natural Language Interface for Visual Analysis”, ACM 10/16/2016 teaches a natural language interface for an interactive query dialog with an existing visualization rather than starting from a blank sheet and asking closed-ended questions that return a single text answer or static visualization. A probabilistic grammar based approach with predefined rules that are dynamically updated based on the data from visualization (see Vidya, page 365. 367). 
US 2006/0218140 A1 teaches natural language or any other programming language generates documents. The documents are converted and loaded in the database. This performed by variety of methods which includes scanning, character recognition (e.g. phrases) on documents, text (e.g. phrases) or word processor documents. Corpus, words (e.g. phrases), vocabulary words is calculated based on their frequency in a documents  ([0041], [0042], [0044]).
US 2012/0179713 A1 teaches a query cache used to store database query results; and a pane-data-cache that is used to store a separate data structure for each pane in a visual table that is displayed by visual interpreter module; [0098], [0099], fig. 3).
US 20080079750, US 20130007011, US 20110099506, US 20110131250, US 20060206512, US 20110302110, US 7606714, US 20160259775, US 7019749, US 7391421, US 9183235, US 9953645, US 20150310855, US 9501585, US 20070174350,  these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 

Conclusion
13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
9/24/22